Name: 2008/270/EC,Euratom: Decision of the Council and of the Commission of 25 February 2008 concerning the conclusion on behalf of the European Community and the European Atomic Energy Community of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  technology and technical regulations;  research and intellectual property;  Europe
 Date Published: 2008-03-28

 28.3.2008 EN Official Journal of the European Union L 86/25 DECISION OF THE COUNCIL AND OF THE COMMISSION of 25 February 2008 concerning the conclusion on behalf of the European Community and the European Atomic Energy Community of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part (2008/270/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION AND THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 170 in conjunction with the first sentence of the first subparagraph of Article 300(2) and Article 300(3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated, on behalf of the Communities, an Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part (the Agreement), also providing for its provisional application. (2) The Agreement was signed by the representatives of the Parties on 25 June 2007 in Luxembourg, subject to its conclusion at a later date. (3) The Agreement should be approved, HAVE DECIDED AS FOLLOWS: Article 1 The Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation of the other part (2) is hereby approved on behalf of the European Community and the European Atomic Energy Community. Article 2 The President of the Council, on behalf of the European Community, and the President of the Commission, on behalf of the European Atomic Energy Community, shall make the notification provided for in Article 14 of the Agreement. Article 3 1. The Agreement is related to the seven agreements signed with Switzerland on 21 June 1999 and concluded by Decision 2002/309/EC, Euratom of the Council and of the Commission, as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (3). 2. It shall not be renewed in case the agreements referred to in paragraph 1 have been terminated. Done at Brussels, 25 February 2008. For the Council The President A. VIZJAK For the Commission The President JosÃ © Manuel BARROSO (1) Opinion of 23 October 2007 (not yet published in the Official Journal). (2) OJ L 189, 20.7.2007, p. 26. (3) OJ L 114, 30.4.2002, p. 1.